235 S.W.2d 165 (1951)
DAULTON
v.
STATE.
No. 25070.
Court of Criminal Appeals of Texas.
January 3, 1951.
Dickson & Balch, Seymour, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
GRAVES, Judge.
Appellant was convicted of the unlawful transportation of intoxicating liquor on U. S. Highway No. 82 in Baylor County, which was a dry area. His punishment was assessed at a fine of $500.00 and confinement in the county jail for 30 days.
The State's Attorney before this court concedes that the conviction must be reversed for lack of proof showing that appellant *166 transported whisky on U.S. Highway No. 82 in Baylor County, Texas, as alleged in the complaint and information. With this view we are inclined to agree.
The State having alleged the particular highway upon which the liquor was transported was bound to sustain that allegation by proof. See Staley v. State, Tex. Cr.App., 229 S.W.2d 170; Vaught v. State, 145 Tex. Crim. 623, 171 S.W.2d 128.
For the reason stated, the judgment is reversed and the cause remanded.